Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Mercantile Bank of Michigan 401(k) Plan Grand Rapids, Michigan We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-170026, 333-117763 and 333-152254) of our report dated June 29, 2015 relating to the financial statements and supplemental schedule of Mercantile Bank of Michigan 401(k) Plan which appear in this Form 11-K for the year ended December 31, 2014. /s/ BDO USA, LLP Grand Rapids, Michigan June 29, 2015 16
